UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2071


KENNETH LEOPOLD GENTLES,         a/k/a   Kenneth   Gentle,   a/k/a
Kenneth Leopold Gentiles,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 24, 2015              Decided:   February 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenneth Leopold Gentles, Petitioner Pro Se.     Joyce R. Branda,
Acting Assistant Attorney General, Ernesto Horacio Molina, Jr.,
Yanal Harbi Yousef, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Leopold Gentles, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing     his   appeal   from   the    immigration

judge’s order denying a continuance.          We deny the petition for

review.

     We conclude that the denial of the motion for a continuance

was not an abuse of discretion.            Lendo v. Gonzales, 493 F.3d
439, 441 (4th Cir. 2007); Onyeme v. INS, 146 F.3d 227, 231 (4th

Cir. 1998).     We also conclude that the Board correctly found

that it was without jurisdiction to consider issues related to

the denial of the I-360 petitions and that Gentles was removable

as charged.

     Accordingly, we deny the petition for review.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.

                                                           PETITION DENIED




                                      2